IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      No. COA15-461

                                 Filed: 7 June 2016

Johnston County, Nos. 13CRS002400, 13CRS055161, 13CRS055189, 14CRS001313

STATE OF NORTH CAROLINA

             v.

TIMOTHY TERRELL CRANDELL, Defendant.


      Appeal by defendant from judgments entered on or about 23 September 2014

by Judge Claire V. Hill in Superior Court, Johnston County. Heard in the Court of

Appeals on 21 October 2015.


      Attorney General Roy A. Cooper III, by Special Deputy Attorney General Patrick
      S. Wooten, for the State.

      Kimberly P. Hoppin, for defendant-appellant.


      STROUD, Judge.


      Timothy Terrell Crandell (“defendant”) appeals from the trial court’s

judgments entered upon a plea agreement. Defendant argues that the trial court

erred in denying his motion to suppress, because the police officer who stopped

defendant’s car lacked reasonable suspicion. Defendant also filed a petition for writ

of certiorari. We deny defendant’s petition and affirm the trial court’s judgments.

                                 I.       Background
                                   STATE V. CRANDELL

                                   Opinion of the Court



      “Blazing Saddles” is a partially burned, abandoned building in Johnston

County. It is not a residence or a business—at least not a business allowed by law—

and is “known for one thing and that is selling drugs and dealing in stolen property.”

Around 3:00 p.m. on 17 September 2013, Deputy Clifton, a member of the Johnston

County Sheriff’s Aggressive Field Enforcement (“SAFE”) team, observed defendant

drive into the area adjacent to “Blazing Saddles.” He also noticed that a metal cable,

which served as a gate, was down, which in his experience indicated that “Blazing

Saddles” was “open for business.” About two minutes later, Deputy Clifton observed

defendant drive away from “Blazing Saddles.”              Deputy Clifton then stopped

defendant’s car and found that defendant possessed some marijuana. During the

stop, Deputy Clifton also noticed that defendant had a ring which matched the

description of a ring which had recently been reported as stolen.

      The following day, the police arrived at defendant’s house and asked to search

defendant’s car; defendant consented. The police found the stolen ring in defendant’s

car. During the search, a detective noticed a tub “with some miscellaneous items” in

the yard. The detective returned the following day to arrest defendant and noticed

that the tub contained “quite a few tools that . . . [had not] been there the day before.”

The police discovered that these tools had recently been stolen from defendant’s

neighbor’s shed. The police later discovered that defendant had repeatedly instructed

his girlfriend to testify that she had not given the police consent to search his house.



                                          -2-
                                  STATE V. CRANDELL

                                  Opinion of the Court



      On 16 December 2013, a grand jury indicted defendant for attaining the status

of a habitual felon. See N.C. Gen. Stat. § 14-7.1 (2011). On 5 May 2014, a grand jury

indicted defendant for second-degree burglary, larceny after breaking or entering,

felony possession of stolen goods, and common law obstruction of justice. See N.C.

Gen. Stat. §§ 14-3(b), -51, -71.1., -72(b)(2) (2013). On 5 May 2014, a grand jury

indicted defendant for breaking or entering, larceny after breaking or entering, and

felony possession of stolen goods. See N.C. Gen. Stat. §§ 14-54(a), -71.1., -72(b)(2)

(2013). On 21 July 2014, a grand jury indicted defendant for five counts of common

law obstruction of justice. See N.C. Gen. Stat. § 14-3(b) (2013).

      On 2 April 2014, defendant moved to suppress evidence obtained as a result of

Deputy Clifton’s stop. At a suppression hearing on 4 September 2014, the trial court

rendered its order denying defendant’s motion to suppress, which was memorialized

in a written order entered on 17 October 2014. On or about 22 September 2014, the

State and defendant executed a plea agreement in which the State dismissed two

counts of possession of stolen goods and one count of common law obstruction of

justice and defendant pled guilty to the remaining charges pursuant to North

Carolina v. Alford, 400 U.S. 25, 27 L. Ed. 2d 162 (1970). In the plea agreement,

defendant gave notice of his intent to appeal the trial court’s denial of his motion to

suppress. On or about 23 September 2014, after a plea hearing, the trial court

convicted defendant of one count of second-degree burglary, two counts of larceny



                                         -3-
                                      STATE V. CRANDELL

                                      Opinion of the Court



after breaking or entering, five counts of common law obstruction of justice, and one

count of breaking or entering. The trial court adjudged defendant to be a habitual

felon and sentenced him to 117 to 153 months of imprisonment. At the conclusion of

the plea hearing, defendant gave oral notice of appeal in open court.

                         II.    Petition for Writ of Certiorari

      Defendant filed a petition for writ of certiorari “asking this Court to permit

appellate review in the event the Court should conclude that the notice of appeal was

defective.”

              [I]n order to properly appeal the denial of a motion to
              suppress after a guilty plea, a defendant must take two
              steps: (1) he must, prior to finalization of the guilty plea,
              provide the trial court and the prosecutor with notice of his
              intent to appeal the motion to suppress order, and (2) he
              must timely and properly appeal from the final judgment.

State v. Cottrell, 234 N.C. App. 736, 739-40, 760 S.E.2d 274, 277 (2014). In the plea

agreement, defendant gave notice of his intent to appeal the trial court’s denial of his

motion to suppress. At the conclusion of the plea hearing, defendant gave oral notice

of appeal in open court. Accordingly, we hold that defendant gave timely, proper

notice of appeal. See id. We therefore review the merits of defendant’s appeal and

deny defendant’s petition.

                               III.     Motion to Suppress

      Defendant’s only argument on appeal is that the trial court erred in denying

his motion to suppress, because Deputy Clifton lacked reasonable suspicion to stop


                                             -4-
                                   STATE V. CRANDELL

                                    Opinion of the Court



defendant’s car, in contravention of the Fourth Amendment of the U.S. Constitution

and article I, section 20 of the North Carolina Constitution. See U.S. Const. amend.

IV; N.C. Const. art. I, § 20.

A.     Standard of Review

                     The standard of review in evaluating the denial of a
              motion to suppress is whether competent evidence
              supports the trial court’s findings of fact and whether the
              findings of fact support the conclusions of law. However,
              when . . . the trial court’s findings of fact are not challenged
              on appeal, they are deemed to be supported by competent
              evidence and are binding on appeal. Conclusions of law are
              reviewed de novo and are subject to full review. Under a
              de novo review, the court considers the matter anew and
              freely substitutes its own judgment for that of the lower
              tribunal.

State v. Biber, 365 N.C. 162, 167-68, 712 S.E.2d 874, 878 (2011) (citations and

quotation marks omitted).

B.     Findings of Fact

       Defendant argues that competent evidence does not support the trial court’s

Findings of Fact 2, 5, and 27 in its order denying his motion to suppress. Defendant

challenges the underlined portion of Finding of Fact 2:

              2.    Defendant was charged with Second Degree
              Burglary, Felony Breaking and or Entering, 2 counts of
              Felony Larceny after Breaking and/or Entering, 2 counts of
              Felony Possession of Stolen Goods and Obstruction of
              Justice. The defendant also attained the status as a
              Habitual Felon and Habitual Breaking and/or Entering
              Offender.



                                           -5-
                                   STATE V. CRANDELL

                                   Opinion of the Court



(Emphasis added.) Defendant contends that at the time of the suppression hearing,

he had not yet attained the status of a habitual felon although he had been indicted

for attaining the status of a habitual felon. See N.C. Gen. Stat. § 14-7.1. It is possible

that some words were inadvertently omitted from this sentence, since it appears that

in this paragraph the trial court was listing the offenses with which defendant had

been charged. But in any event, we need not address this issue as it has no bearing

on the issue of whether the trial court erred in denying his motion to suppress.

      Defendant next challenges Finding of Fact 5, which states:

             5.     Deputy Clifton and other officers on the Safe Team
             routinely share information regarding these high crime
             areas, including the area referred to as “Blazing Saddles[,”]
             to stay informed of what type of criminal activity is going
             on throughout high crime areas.

Defendant contends that “[t]here is no evidence to support a finding that this sharing

occurred prior to [his] arrest.” (Emphasis added.) We note that this finding of fact

does not state that the sharing occurred prior to defendant’s stop, but we agree with

defendant that if Deputy Clifton had never heard of “Blazing Saddles” before and had

no knowledge either directly or by reputation of its “business,” he may have had far

less basis for a suspicion of criminal activity. But there is abundant evidence that

Deputy Clifton was quite familiar with “Blazing Saddles,” both from personal

experience and from the sharing of information with other officers, well before he ever

saw defendant there. Deputy Clifton gave the following testimony:



                                          -6-
                                STATE V. CRANDELL

                                 Opinion of the Court



            [The Court:]      So since the date of this incident, how
            many times have you been out there?

            [Deputy Clifton:]   Since the day—about 15 or so—

            [The Court:]        Okay.

            [Deputy Clifton:]   —or more charges since then.

            [The Court:]        Okay.

            [Deputy Clifton:] And that’s just me personally. [There
            have] been other officers that have made drug charges,
            been search warrants executed at this location.

            [The Court:]        These other officers are part of the
            S.A.F.E. Team?

            [Deputy Clifton]:   S.A.F.E.   Team         and   our   narcotics
            division.

            [The Court:]      So, generally when they make arrests
            out there, do they come back and brief the rest of the
            S.A.F.E. Team with regard to the activity there?

            [Deputy Clifton:] Yes. The information is constantly
            passed back and forth between them and us.

(Emphasis added.) Although Deputy Clifton testified to the sharing of information

among SAFE team members after he had mentioned the number of stops he had made

since defendant’s stop, nothing in his testimony suggests that this sharing of

information did not take place before defendant’s stop. In addition, Deputy Clifton

further testified that before defendant’s stop, from January 2011 to 17 September

2013, the date of defendant’s stop, he had made 23 stops in connection with activity



                                        -7-
                                  STATE V. CRANDELL

                                   Opinion of the Court



at “Blazing Saddles” which led to drug-related charges. It is clear from his testimony

generally and from other uncontested findings of fact that he was quite familiar with

“Blazing Saddles” before he observed defendant there. Deputy Clifton testified: “This

particular place, ever since I have been at the sheriff’s office, has been known for one

thing and that is selling drugs and dealing in stolen property.” (Emphasis added.)

We hold that this evidence is competent to support Finding of Fact 5 that Deputy

Clifton and other police officers on the SAFE team “routinely share information”

about criminal activity at “Blazing Saddles,” as well as any implication that this

“routine[]” sharing of information had occurred both before and after defendant’s

stop. See Biber, 365 N.C. at 167-68, 712 S.E.2d at 878.

      Defendant also challenges Finding of Fact 27, which states:

             27.    Based upon the location, the time of day, the amount
             of time Defendant was on the premises and his training
             and experience, Deputy Clifton, through his testimony,
             articulated specific facts that gave rise to his suspicion that
             criminal activity was afoot.

Defendant “does not challenge this statement to the extent that the trial court found

that Deputy Clifton articulated some facts which gave rise to his suspicion that some

criminal activity was afoot.” (Emphasis added.) Rather, he argues that these facts

were insufficient to constitute reasonable suspicion that defendant, in particular, was

engaged in criminal activity.     Because defendant’s argument is more properly




                                          -8-
                                 STATE V. CRANDELL

                                  Opinion of the Court



characterized as a challenge to the trial court’s conclusion of law that Deputy Clifton

had reasonable suspicion to stop defendant’s car, we address this argument below.

C.     Conclusion of Law

       Defendant argues that the findings of fact do not support the trial court’s

conclusion of law that Deputy Clifton had reasonable suspicion to stop defendant’s

car.

             The Fourth Amendment protects individuals against
             unreasonable searches and seizures. The North Carolina
             Constitution provides similar protection. A traffic stop is a
             seizure even though the purpose of the stop is limited and
             the resulting detention quite brief. Such stops have been
             historically viewed under the investigatory detention
             framework first articulated in Terry v. Ohio, 392 U.S 1, 88
S. Ct. 1868, 20 L. Ed. 2d 889 (1968). Despite some initial
             confusion following the United States Supreme Court’s
             decision in Whren v. United States, 517 U.S. 806, 116 S. Ct.
1769, 135 L. Ed. 2d 89 (1996), courts have continued to hold
             that a traffic stop is constitutional if the officer has a
             reasonable articulable suspicion that criminal activity is
             afoot.
                    Reasonable suspicion is a less demanding standard
             than probable cause and requires a showing considerably
             less than preponderance of the evidence. Only some
             minimal level of objective justification is required. This
             Court has determined that the reasonable suspicion
             standard requires that the stop be based on specific and
             articulable facts, as well as the rational inferences from
             those facts, as viewed through the eyes of a reasonable,
             cautious officer, guided by his experience and training.
             Moreover, a court must consider the totality of the
             circumstances—the whole picture in determining whether a
             reasonable suspicion exists.

State v. Barnard, 362 N.C. 244, 246-47, 658 S.E.2d 643, 645 (emphasis added and


                                         -9-
                                  STATE V. CRANDELL

                                   Opinion of the Court



citations, quotation marks, brackets, and ellipsis omitted), cert. denied, 555 U.S. 914,

172 L. Ed. 2d 198 (2008).

                    The idea that an assessment of the whole picture
             must yield a particularized suspicion contains two
             elements, each of which must be present before a stop is
             permissible. First, the assessment must be based upon all
             of the circumstances. The analysis proceeds with various
             objective observations, information from police reports, if
             such are available, and consideration of the modes or
             patterns of operation of certain kinds of lawbreakers. From
             these data, a trained officer draws inferences and makes
             deductions—inferences and deductions that might well
             elude an untrained person.
                    The process does not deal with hard certainties, but
             with probabilities. Long before the law of probabilities was
             articulated as such, practical people formulated certain
             common-sense conclusions about human behavior; jurors
             as factfinders are permitted to do the same—and so are law
             enforcement officers. Finally, the evidence thus collected
             must be seen and weighed not in terms of library analysis
             by scholars, but as understood by those versed in the field
             of law enforcement.
                    The second element contained in the idea that an
             assessment of the whole picture must yield a particularized
             suspicion is the concept that the process just described
             must raise a suspicion that the particular individual being
             stopped is engaged in wrongdoing. Chief Justice Warren,
             speaking for the Court in Terry v. Ohio, . . . said that, “this
             demand for specificity in the information upon which police
             action is predicated is the central teaching of this Court’s
             Fourth Amendment jurisprudence.” [See Terry, 392 U.S. at
             21 n.18, 20 L. Ed. 2d 906 n.18] (emphasis added).

United States v. Cortez, 449 U.S. 411, 418, 66 L. Ed. 2d 621, 629 (1981) (emphasis

added and brackets omitted).

      In Barnard, around 12:15 a.m. “in a high crime area of downtown Asheville


                                          - 10 -
                                 STATE V. CRANDELL

                                  Opinion of the Court



where a number of bars are located[,]” a police officer stopped the defendant’s vehicle

after the defendant remained stopped at an intersection for approximately 30 seconds

after the traffic light had turned green “without any reasonable appearance of

explanation for doing so.” Barnard, 362 N.C. at 244, 247, 658 S.E.2d at 644-45. At a

suppression hearing, the officer testified that the defendant’s delayed reaction was

an indicator of impairment. Id. at 247, 658 S.E.2d at 645. Our Supreme Court held

that “[b]ecause [the] defendant’s thirty-second delay at a green traffic light under

these circumstances gave rise to a reasonable, articulable suspicion that [the]

defendant may have been driving while impaired, the stop of [the] defendant’s vehicle

was constitutional[.]” Id. at 248, 658 S.E.2d at 645.

      Here, the trial court made the following findings of fact in support of its

conclusion that Deputy Clifton had reasonable suspicion to stop defendant’s car:

             3.     [Deputy Clifton] has been a law enforcement officer
             since 1999, then moved from patrol to the narcotics division
             to sergeant of patrol, subsequently deployed by the military
             and since returning to the sheriff’s office has been a
             member of the SAFE (Sheriff’s Aggressive Field
             Enforcement) team.

             4.      The SAFE team is responsible for responding to high
             crime areas where complaints have been made, and those
             areas of surveillance, where sometimes checkpoints and
             traffic stops are set up.

             5.     Deputy Clifton and other officers on the Safe Team
             routinely share information regarding these high crime
             areas, including the area referred to as “Blazing Saddles[,”]
             to stay informed of what type of criminal activity is going


                                         - 11 -
                    STATE V. CRANDELL

                     Opinion of the Court



on throughout high crime areas.

6.    “Blazing Saddles” consists of a piece of property that
includes an abandoned building that is partially burned
down, containing no electricity and where people frequent
when dealing in drugs and/or stolen property.

7.     People often frequent the property at all hours, all
the time.

8.     From the year 2011 to the date of this hearing
Deputy Clifton had made a total of 37 arrests at this
location.

9.     [Thirty-two] (32) of those arrests at this location
were made during the day and the other 5 were made at
night.

10.   [Twenty-three] (23) of those arrests were made prior
to September 17, 2013 at [3:00 p.m.], when the arrest of the
Defendant occurred.

11.    Deputy Clifton’s other vehicle stops originating from
this area were made as a result of his observation of motor
vehicle violations and ultimately resulted in arrests for
possession of narcotics.

12.   At the “Blazing Saddles[,”] there is a cable fence
connected to the property.

13.    Deputy Clifton testified that his experience is that
when the gate is down, the property is “open for business[,”]
or it is the time period when people are selling or doing
drugs on the property.

14.    On the date of this incident, the gate was down,
indicating to Deputy Clifton that drug or other criminal
activity may be occurring.

15.   On September 17, 2013, Deputy Clifton was on


                            - 12 -
                    STATE V. CRANDELL

                    Opinion of the Court



routine patrol.

16.   On September 17, 2013, Deputy Clifton observed
Defendant turn into the premises of the “Blazing
Saddles[,”] which is known to him and other officers, as a
place where drugs are sold and where stolen items are
possessed and sold as well.

17.   On September 17, 2013, there were at least 5 to 10
people already present at the “Blazing Saddles” location.

18.   Based upon Deputy Clifton’s training, experience,
conversations with drug suspects and arrestees and his
own observations, the usual time period for a drug
transaction occurs within approximately two minutes.

19.   Deputy Clifton had previously observed numerous
drug transactions occurring at “Blazing Saddles”
frequently for a period of time, lasting no more than five
minutes.

20.   Deputy Clifton observed the defendant turn into the
premises of the “Blazing Saddles” while [Deputy Clifton]
proceeded down the road.

21.   Deputy Clifton then turned around, looped back, and
then observed the Defendant exit the premises of the
“Blazing Saddles.”

22.    Deputy Clifton did not observe Defendant’s
activities at the “Blazing Saddles” but observed that the
Defendant was on the premises of “Blazing Saddles” for
approximately two minutes.

23.   Deputy Clifton testified that he didn’t pull into the
premises directly in his marked patrol car, because based
upon experiences, perpetrators of drug crimes at “Blazing
Saddles” flee when marked patrol cars enter the premises.

24.   Deputy Clifton further testified that Defendant’s car


                           - 13 -
                                 STATE V. CRANDELL

                                  Opinion of the Court



             turned [onto] the property and when [Deputy Clifton] saw
             the car exiting the property, based on [his] training and
             experience, the length of time was consistent with drug
             activity.

             25.    After seeing the defendant enter the “Blazing
             Saddles” and then leave in a time frame consistent with a
             drug transaction, [Deputy Clifton] initiated an
             investigatory stop.

      On the date of the stop, based on his experience making 23 arrests in

connection with drug activity at “Blazing Saddles” and other police officers’

experiences at “Blazing Saddles,” Deputy Clifton was aware of a steady pattern that

people involved in drug transactions visit “Blazing Saddles” when the gate is down

and stay only for approximately two minutes. Defendant followed this exact pattern:

he visited “Blazing Saddles” when the gate was down and stayed approximately two

minutes. Deputy Clifton’s stop was “based on specific and articulable facts, as well

as the rational inferences from those facts, as viewed through the eyes of a

reasonable, cautious officer, guided by his experience and training.” See id. at 247,
658 S.E.2d at 645 (citation omitted). Deputy Clifton had observed a “pattern[] of

operation of [a] certain kind[] of lawbreaker[]” and “[f]rom these data” had drawn

inferences and made deductions “that might well elude an untrained person.” See

Cortez, 449 U.S. at 418, 66 L. Ed. 2d at 629. Accordingly, we hold that the totality of

the circumstances gave rise to a reasonable, articulable suspicion that defendant was

engaged in criminal activity. See Barnard, 362 N.C. at 248, 658 S.E.2d at 645.



                                         - 14 -
                                  STATE V. CRANDELL

                                  Opinion of the Court



      Defendant also specifically challenges the trial court’s Conclusion of Law 4,

which states:

             4.    This case is distinguishable both from [State v.
             Fleming, 106 N.C. App. 165, 415 S.E.2d 782 (1992)] and
             from [Brown v. Texas, 443 U.S. 47, 61 L. Ed. 2d 357 (1979)]
             because [Deputy Clifton] had specific knowledge of activity
             that was going on there because he had previously made
             arrests at the location for possession of narcotics and had
             been previously briefed by his colleagues regarding
             criminal activity being conducted at the location.

We agree with the trial court that Brown and Fleming are distinguishable.

      In Brown, a police officer stopped the defendant after he and another police

officer observed the defendant and another man “walking in opposite directions away

from one another in an alley” in a neighborhood which “has a high incidence of drug

traffic.” Brown, 443 U.S. at 48-49, 61 L. Ed. 2d at 360. The police officer testified

that “[a]lthough the two men were a few feet apart when they first were seen, . . .

both officers believed the two had been together or were about to meet until the patrol

car appeared.” Id. at 48, 61 L. Ed. 2d at 360. The U.S. Supreme Court held that the

police officer lacked reasonable suspicion to stop the defendant for the following

reasons:

             [The police officer] testified at [the defendant’s] trial that
             the situation in the alley “looked suspicious,” but he was
             unable to point to any facts supporting that conclusion.
             There is no indication in the record that it was unusual for
             people to be in the alley. The fact that [the defendant] was
             in a neighborhood frequented by drug users, standing
             alone, is not a basis for concluding that [the defendant]


                                         - 15 -
                                  STATE V. CRANDELL

                                   Opinion of the Court



             himself was engaged in criminal conduct. In short, the
             [defendant’s] activity was no different from the activity of
             other pedestrians in that neighborhood. When pressed,
             [the police officer] acknowledged that the only reason he
             stopped [the defendant] was to ascertain his identity.

Id. at 52, 61 L. Ed. 2d at 362-63 (footnote omitted). The U.S. Supreme Court was

careful to narrow its holding:     “This situation is to be distinguished from the

observations of a trained, experienced police officer who is able to perceive and

articulate meaning in given conduct which would be wholly innocent to the untrained

observer.” Id. at 52 n.2, 61 L. Ed. 2d at 362 n.2.

      This Court in Fleming held that the facts in that case were analogous to the

facts in Brown:

             [A]t the time [the police officer] first observed defendant
             and his companion, they were merely standing in an open
             area between two apartment buildings. At this point, they
             were just watching the group of officers standing on the
             street and talking. The officer observed no overt act by
             defendant at this time nor any contact between defendant
             and his companion. Next, the officer observed the two men
             walk between two buildings, out of the open area, toward
             Rugby Street and then begin walking down the public
             sidewalk in front of the apartments. These actions were
             not sufficient to create a reasonable suspicion that
             defendant was involved in criminal conduct, it being
             neither unusual nor suspicious that they chose to walk in
             a direction which led away from the group of officers. At
             this time, [the police officer] “stopped” defendant and his
             companion and immediately proceeded to ask them
             questions while he simultaneously “patted” them down.
                    We find that the facts in this case are analogous to
             those found in Brown. [The police officer] had only a
             generalized suspicion that the defendant was engaged in


                                          - 16 -
                                 STATE V. CRANDELL

                                  Opinion of the Court



             criminal activity, based upon the time, place, and the
             officer’s knowledge that defendant was unfamiliar to the
             area. Should these factors be found sufficient to justify the
             seizure of this defendant, such factors could obviously
             justify the seizure of innocent citizens unfamiliar to the
             observing officer, who, late at night, happen to be seen
             standing in an open area of a housing project or walking
             down a public sidewalk in a “high drug area.” This would
             not be reasonable.

Fleming, 106 N.C. App. at 170-71, 415 S.E.2d at 785-86. Defendant argues that he,

like the defendant in Fleming, made “no overt act” sufficient to create a reasonable

suspicion. See id. at 170, 415 S.E.2d at 785.

      But we distinguish this case from Brown and Fleming, because Deputy Clifton

observed defendant follow a specific pattern that was closely consistent with his

knowledge and experience of a certain kind of lawbreaker at this particular location:

defendant visited “Blazing Saddles” when the gate was down and stayed only for

approximately two minutes. In addition, this was not just a “high drug area”; it was

a location with no use or purpose other than criminal activity. See id. at 171, 415

S.E.2d at 785-86. “Blazing Saddles” was notorious for “selling drugs and dealing in

stolen property.” It was an abandoned, partially burned building with no electricity,

and there was no apparent legal reason for anyone to go there at all, unlike the

neighborhood in Brown or the apartment complex in Fleming, where people actually

lived. See id. at 170-71, 415 S.E.2d at 785-86; Brown, 443 U.S. at 52, 61 L. Ed. 2d at

362-63. The U.S. Supreme Court in Brown was careful to distinguish the facts in



                                         - 17 -
                                  STATE V. CRANDELL

                                   Opinion of the Court



that case from factual situations like the one present here: “This situation is to be

distinguished from the observations of a trained, experienced police officer who is able

to perceive and articulate meaning in given conduct which would be wholly innocent

to the untrained observer.” See Brown, 443 U.S. at 52 n.2, 61 L. Ed. 2d at 362 n.2.

This case is much more comparable to Barnard, where our Supreme Court held that

the “defendant’s thirty-second delay at a green traffic light under [those]

circumstances gave rise to a reasonable, articulable suspicion that [the] defendant

may have been driving while impaired[.]”           362 N.C. at 248, 658 S.E.2d at 645.

Following Barnard, we hold that the trial court did not err in holding that Deputy

Clifton had reasonable suspicion to stop defendant’s vehicle and thus did not err in

denying defendant’s motion to suppress. See id.

                                  IV.     Conclusion

      For the foregoing reasons, we affirm the trial court’s judgments.

      AFFIRMED.

      Judges STEPHENS and DAVIS concur.




                                          - 18 -